DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification should be amended to clarify that the term “cation exchange membrane” as used in the instant disclosure means “cation conductive membrane,” and the term “anion exchange membrane” as used in the instant disclosure means “anion conductive membrane.”

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, line 11, while there is antecedent basis for the claim term "the first ion conductive membrane," there does not appear to be any antecedent basis for the claim term "the first ion membrane." 

Regarding claim 6, line 11, there does not appear to be any antecedent basis for the claim term "the second ion conductive membrane.

Claims 2-5, 7, 8, and 10-13 are rejected, because they depend from one of the rejected claims 1 and 6.

Claim Rejections - 35   § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji), or, in the alternative, under 35 U.S.C. 103 as being obvious over Rustomji.

The definition of the term “membrane” in chemistry is “a thin sheet of natural or synthetic material that is permeable to substances in solution” (see for example, dictionary.com). Since no explicit definition of the term “membrane” has been provided in the disclosure, the plain and ordinary meaning of the term “membrane” is used to construe the term “membrane.” As per the MPEP standard of broadest reasonable interpretation, the nanoporous electrodes taught by Rustomji in their disclosure meet the plain and ordinary meaning of the term “membrane” in 

Regarding claim 1, Rustomji discloses in an embodiment an electrochemical electrode assembly 8 (since the electrodes of Fig. 19 read on the term “membrane” as shown herein and the electrodes are nanoporous, the  electrochemical electrode assembly 8 shown in Fig. 19 reads on conductive nanoporous membrane system), comprising an anode electrode material 11 (reads on a first substrate) and an anode current collector 10 (reads on a first conductive layer), together forming a thin sheet of synthetic material that is permeable to substances in solution thus reading on a first ion conductive membrane; a cathode electrode material 13 (reads on a second substrate) and a cathode current collector 14 (reads on a second conductive layer), together forming a thin sheet of synthetic material that is permeable to substances in solution thus reading on a second ion conductive membrane; a compressed gas-based electrolyte (fed through port 18) associated with the anode 11 (part of the first ion conductive membrane) and the cathode 13 (part of the second ion conductive membrane) (see Fig. 19 and paragraph 0113). Rustomji further discloses that an anode terminal 15 and a cathode terminal 16 (together read on a voltage source) are coupled to the anode 11 (part of the first ion conductive membrane) and the cathode 13 (part of the second ion conductive membrane) (see Fig. 19 and paragraph 0113) so that one of the first ion membrane and the second ion conductive membrane acts as an anion conductive membrane and the other of the first ion conductive membrane and the second ion conductive membrane acts as a cation conductive membrane in response to a voltage applied across the first ion conductive membrane and the second ion conductive membrane by the voltage source.

Rustomji further teaches that electrochemical electrode assembly comprising compressed gas-based electrolytes as shown in Fig. 19 can be used in various applications including for 

Regarding claims 2 and 3, Rustomji teaches that the electrolyte is positioned between and is saturated into the first ion conductive electrode and the second ion conductive electrode (see Fig. 36 and paragraphs 0090 and 0132).

Regarding claim 6, Rustomji discloses in an embodiment an electrochemical electrode assembly 8 (since the electrodes of Fig. 19 read on the term “membrane” as shown herein and the electrodes are nanoporous, the  electrochemical electrode assembly 8 shown in Fig. 19 reads on conductive nanoporous membrane system), comprising an anode electrode material 11 (reads on a first substrate) and an anode current collector 10 (reads on a first conductive layer), together forming a thin sheet of synthetic material that is permeable to substances in solution thus reading on a first ion conductive membrane; a cathode current collector 14 (reads on a conductive sheet), a compressed gas-based electrolyte (fed through port 18) associated with the anode 11 (part of the first ion conductive membrane) and the cathode 13 (part of the second ion conductive membrane) (see Fig. 19 and paragraph 0113). Rustomji further discloses that an anode terminal 15 and a cathode terminal 16 (together read on a voltage source) are coupled to the anode 11 (part of the first ion conductive membrane) and the cathode 13 (part of the second ion conductive membrane) (see Fig. 19 and paragraph 0113) so that one of the first ion membrane and the second ion conductive membrane acts as an anion conductive membrane and the other of the first ion conductive membrane and the second ion conductive membrane acts as a cation conductive membrane in 

Rustomji further teaches that electrochemical electrode assembly comprising compressed gas-based electrolytes as shown in Fig. 19 can be used in various applications including for example, electrochemical supercapacitors (see paragraph 0082). Rustomji further teaches that the electrodes for supercapacitors are nanoporous (see Fig. 36 and paragraphs 0132 and 0133). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to adapt the apparatus taught in Fig. 19 by using nanoporous electrodes as taught in Fig. 36 and paragraphs 0132 and 0133.   

Regarding claims 7 and 8, Rustomji teaches that the electrolyte is positioned between and is saturated into the first ion conductive electrode and the conductive sheet (see Fig. 36 and paragraphs 0090 and 0132).

Regarding claim 10, it was known in the art that when an electrode is coupled to the positive terminal of a voltage source, the electrode would have a positive polarity and would thus attract anions and be conductive to anions which are negatively charged. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rustomji by coupling an electrode to the positive terminal of a voltage source. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that such coupling of the electrode to the positive terminal of a voltage source would make it conductive to anions which are negatively charged.  

.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji), as shown for claims 1 and 6 above, and further in view of US pre-grant patent publication no.  2006/0291139 (hereinafter called Nedoshivin). 

Regarding claim 5, Rustomji does not disclose that the first conductive layer is formed from a material selected from the group consisting of metal, carbon, and conductive polymer and the second conductive layer is formed from a material selected from the group consisting of metal, carbon, and conductive polymer

Nedoshivin teaches that current collectors affixed to the electrodes of a double electric layer capacitor are commonly constructed of a material that exhibits electrical conductivity--typically a metal (see paragraph 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rustomji having the first current 

Regarding claim 13, Rustomji does not disclose that the first conductive layer is formed from a material selected from the group consisting of metal, carbon, and conductive polymer.

Nedoshivin teaches that current collectors affixed to the electrodes of a double electric layer capacitor are commonly constructed of a material that exhibits electrical conductivity--typically a metal (see paragraph 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rustomji having the first current collector (reads on the first conductive layer) be formed of a metal as taught by Nedoshivin. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji), as shown for claim 6 above, and further in view of US pre-grant patent publication no. 2003/0077515 (hereinafter called Chen).



Chen teaches supercapacitors similar to the supercapacitors taught by Rustomji.

Chen teaches that composite in which carbon nanotubes are combined with conducting polymers, such as polypyrrole and poly(3-methylthiophene), low frequency capacitance values as high as 585 mF cm-2 were achieved, which is significantly larger than that attained by other supercapacitors based on carbon or polymer alone (see paragraph 0109).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rustomji by using polymer-carbon nanotube as the substrate material as taught by Chen. The person with ordinary skill in the art would have been motivated to make this modification, because Chen teaches that composites in which carbon nanotubes are combined with conducting polymers, such as polypyrrole and poly(3-methylthiophene), low frequency capacitance values as high as 585 mF cm-2 were achieved, which is significantly larger than that attained by other supercapacitors based on carbon or polymer alone (see paragraph 0109). 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2003/0077515 (hereinafter called Chen), in view of US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji).

Regarding claim 1, Chen discloses a supercapacitor (reads on a conductive nanoporous membrane system), comprising a positive electrode Ep (reads on a first ion conductive p (reads on a first substrate) and a current collector Cp (reads on a first conductive layer) applied to the carbon nanotube/conducting polymer composite film Fp so that the positive electrode Ep is conductive; a negative electrode En (reads on a second ion conductive membrane) that is nanoporous (see paragraph 0109) and formed from  carbon nanotube/conducting polymer composite film Fn (reads on a second substrate) and a current collector Cn (reads on a second conductive layer) applied to the carbon nanotube/conducting polymer composite film Fn so that the negative electrode En is conductive; an electrolyte MxAy associated with positive electrode Ep and the negative electrode En (see Fig. 2, and paragraphs 0053-0057, 0083, and 0109).

Chen does not explicitly teach that a voltage source is coupled to the first ion conductive membrane and the second ion membrane so that one of the first ion membrane and the second ion membrane acts as an anion member conductive membrane and the other of the first ion membrane and the second ion conductive membrane acts as a cation conductive membrane in response to a voltage applied across the first ion conductive membrane and the second ion conductive membrane by the voltage source. 

Rustomji discloses in an embodiment a voltage source coupled to a first electrode (reads on a first ion conductive membrane) and a second electrode (reads on a second ion conductive membrane) (see Fig. 1B). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Chen by adding a voltage source coupled to the first ion conductive electrode and the second ion conductive electrode as taught 

Regarding claim 2, Chen discloses that the electrolyte is positioned between and in contact with the first ion conductive electrode Fp and the second ion conductive electrode Fn (see Fig. 2 and paragraphs 0083 and 0084).

Regarding claim 3, Chen further discloses that during charging, cations from the electrolyte, Mx+ are intercalated into Fn and cations Mx+ already intercalated in Fp are expelled into the electrolyte; and the opposite process occurs during capacitor discharge (see paragraph 0084), thus teaching that the electrolyte is saturated into the first ion conductive electrode Fp and the second ion conductive electrode Function.

Regarding claim 4, Chen discloses that the first substrate is formed from a carbon nanotube/conducting polymer composite film (reads on polymer-carbon nanotubes)  and the second substrate is formed from a carbon nanotube/conducting polymer composite film (reads on polymer-carbon nanotubes) (see paragraph 0083)  

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2003/0077515 (hereinafter called Chen), in view of US pre-grant patent publication no. 2016/0261005 (hereinafter called Rustomji), as shown for claim 1 above, and further in view of US pre-grant patent publication no.  2006/0291139 (hereinafter called Nedoshivin).



Nedoshivin teaches that current collectors affixed to the electrodes of a double electric layer capacitor are commonly constructed of a material that exhibits electrical conductivity--typically a metal (see paragraph 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Chen in view of Rustomji having the first current collector (reads on the first conductive layer) and the second current collector (reads on the second conductive layer) be formed of a metal as taught by Nedoshivin. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Response to Arguments 
Applicant assertions are shown in italics below. 
Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 9, first paragraph, of their communication dated 09/28/2021 that FIG. 19 does not disclose membranes that act as anionic and cationic membranes based on coupling to a voltage source. In fact, the system of FIG. 19 is a battery - a voltage source is not coupled to structure to make it work - the structure in FIG. 19 actually provides a voltage across its anode and cathode rather than accepting one. Applicants' arguments are not persuasive, because the nanoporous electrodes taught by Rustomji in their disclosure meet the plain and ordinary meaning of the term 

Regarding the rejection of claim 1 under 35 USC 103 over Chen in view of Rustomji, Applicants further argue in the paragraph spanning pages 9 and 10 of their communication that electrodes are not membranes. The claimed invention has nothing to do with electrodes. Applicants' arguments are not persuasive, because the definition of the term “membrane” in chemistry is “a thin sheet of natural or synthetic material that is permeable to substances in solution” (see for example, dictionary.com). Since no explicit definition of the term “membrane” has been provided in the disclosure, the plain and ordinary meaning of the term “membrane” is used to construe the term “membrane.” As per the MPEP standard of broadest reasonable interpretation, the nanoporous electrodes taught by Rustomji in their disclosure meet the plain and ordinary meaning of the term “membrane” in chemistry, i.e., “a thin sheet of natural or synthetic material that is permeable to substances in solution.” 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795